UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7232


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

CHARLIE BELLS, JR.,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Joseph F. Anderson, Jr., Senior District Judge. (3:08-cr-01264-JFA-1)


Submitted: November 21, 2019                                Decided: November 26, 2019


Before KEENAN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charlie Bells, Jr., Appellant Pro Se. Andrew Burke Moorman, OFFICE OF THE UNITED
STATES ATTORNEY, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Charlie Bells, Jr., appeals the district court’s order denying his motion for a sentence

reduction pursuant to § 404 of the First Step Act of 2018, Pub. L. No. 115-391, § 404, 132

Stat. 5194, 5222 (2018). We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. United States v. Bells,

No. 3:08-cr-01264-JFA-1 (D.S.C. Aug. 2, 2019). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              2